DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/3/2020 has been entered.  Claims 1-11, 13, 15-20 are pending in the application with claim 1 amended, claims 3-11, 19, 20 withdrawn, claims 12, 14 cancelled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (US Patent Application Publication No. 2006/0263245, hereinafter Watanabe).


In regard to claim 1, Watanabe discloses a volume expander (Fig. 3), comprising:
an enclosure (26) composed of a rigid material having a port (via opening in which the check valve (28) is disposed) and a wall including an outer surface and an inner surface, and
an endoscope vent cap (29) disposed proximate the port (Figs. 3-4), the endoscope vent cap (29) being configured to be connected to a vent port of an endoscope (the vent cap (29) is capable of connecting to a vent port of an endoscope via tubular housing unit (27)) to establish fluid communication between an interior of the enclosure and an interior of the endoscope (the vent cap (29) enables fluid communication between the interior of the endoscope and the interior of the enclosure); and 
a gas within the enclosure having a pressure less than atmospheric pressure (Par. 88).


In regard to claim 2, Watanabe teaches wherein the port is a single port and the endoscope vent cap is affixed to the single port (the port and vent cap are formed as rigid components of the enclosure and therefore are affixed to each other).


In regard to claim 16, Watanbe teaches further comprising a valve (45) disposed within the port (Fig. 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US Patent Application Publication No. 2006/0263245, hereinafter Watanabe).

In regard to claim 13, Watanbe illustrates the enclosure is formed of a rigid material, but does not expressly teach of the rigid material being stainless steel.  However, stainless steel is a commonly used for biomedical and endoscopic applications due its corrosion resistance compared to other metals.  Furthermore, the specific material the enclosure is formed of is not of critical importance to the invention since the material merely needs to be rigid enough to retain its shape with respect to vacuum forces within the enclosure.  It would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the enclosure material of Watanabe to be formed of stainless steel since stainless steel is a commonly used material in biomedical and endoscopic applications.  There being no unexpected results in forming the enclosure of stainless steel.

Allowable Subject Matter
Claims 15, 17 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/1/2020 have been fully considered but they are not persuasive.
Applicant argues Watanabe does not teach a vent cap configured to be connected to a vent port of an endoscope.
The examiner disagrees since using an alternate interpretation of Watanabe, the connection unit (29) is being considered the vent cap which is configured to be fluidly connected to a vent port of an endoscope via tubular housing unit (27).  The examiner suggests providing additional structure defining the vent cap and/or enclosure to overcome the Watanabe reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        February 13, 2021